Citation Nr: 1402516	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a groin rash.

2.  Entitlement to service connection for a groin scar.

3.  Entitlement to an initial compensable rating for the service-connected double vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that in relevant part denied service connection for a groin rash and a groin scar.

The Veteran testified before the RO's Decision Review Officer (DRO) on these issues in June 2009.  A transcript of his testimony is of record.

As discussed in the Remand below, the Veteran has submitted a Notice of Disagreement (NOD) in regard to a February 2012 RO rating decision that continued the current noncompensable (0 percent) evaluation for the service-connected double vision.  Review of the claims file and of Virtual VA/VBMS does not show the RO has yet issued a Statement of the Case (SOC) in response. 

The issues cited above are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal of the March 2008 rating decision, in which service connection for groin scar and groin rash was denied, the Veteran requested a hearing before a Veterans Law Judge at the RO ("Travel Board" hearing).  Because such hearings are scheduled by the RO, remand is required.

In addition, the Veteran has submitted an NOD in regard to the February 2012 RO rating decision that continued the current noncompensable (0 percent) evaluation for the service-connected double vision.  There is no indication in the claims file or in Virtual VA/VBMS that the RO has issued a Statement of the Case (SOC) in regard to this issue.

When the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the RO should return the claim to the Board only if appellant perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing on the issues of service connection for groin rash and groin scar, in accordance with his request and with the docket number of the appeal. 

2.  Issue to the Veteran and his representative an SOC on the claim for entitlement to compensable evaluation for the service-connected double vision, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


